Detailed Office Action
	The communication dated 12/10/2021 has been entered and fully considered.
	Claim 1-18 are pending
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 11 the applicant claims a vaporizer.  The instant specification has support for an electric heater which vaporizes a material.  However, the applicant doers not have support for vaporizer which includes sonic, piezoelectric, and evaporative type vaporizers.  
	Claims 2-10 depend from claim 1 and are similarly rejected (nota bene claims 10 claims a heater which would fix the instant claim)
	Claims 12-18 depend from claim 11 and are similarly rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 9,877,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a filter made of hollow acetate tube with a diameter that varies the entirety of its length [patent claims 1 and 3].  The filter has a flavor element [claim 1] and is made with cellulase acetate tow.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 10,085,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a filter made of hollow acetate tube with a diameter that varies the entirety of its length [patent claim 1]. The filter has a flavor element [claim 5, 7, and 8]
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,757,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a filter made of hollow acetate tube with a diameter that varies the entirety of its length [patent claim 1]. The filter has a flavor element [claim 6, 7, and 10]
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11,197,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a filter made of hollow acetate tube with a diameter that varies the entirety of its length [patent claim 1]. The filter has a flavor element [claim 5, 6, and 7]


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2014/0261486 POTTER et al., hereinafter POTTER.
POTTER has a filing date of 3/12/2013 which is before the provisional filing date if the instant application of 7/24/2013.  The Examiner has given patentable weight to the preamble.  The article must have an electrically powered element.
As for claims 1, 10, and 11, POTTER discloses an electronic article and cartridge (11) configured to produce vapor [abstract, Figure 3].  The cartridge is within shell (510) [Figure 4A].  The smoking article has a heater (50) which vaporizes the formulation [0022 and 0066].    The heater (50) has a wick (301) [Figure 3].  POTTER discloses a hollow acetate tubular filter (600) element downstream of the heater [0095-0096; Figure 4 A and B].  POTTER discloses the tubular filer has a hollow center portion [0096].
POTTER discloses that the coating provides a flavor characteristic which is an additive [0102].
As for claim 4, POTTER discloses the filter is detachable is located within a sleeve [0083] for attaching to the electronic article [0083].
As for claims 5 and 14, POTTER discloses an acidic material which alters flavor [0102]/
As for claims 6 and 15, POTTER discloses tobacco flavorants [0043, 0049, 0082]
As for claims 7, 9, 16 and 18, POTTER discloses POTTER discloses microcapsules with flavor additives [0094] within the filter element (The Examiner interprets microcapsules within the filter as impregnated capsules).
As for claim 8 and 17, POTTER discloses that the coating provides a flavor characteristic [0102].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over POTTER in view of U.S. 2008/0216848 LI et al., hereinafter LI.
As for claims 1, 4-11, and 14-18, POTTER teaches the features as per supra.  The Examiner interpreted the highly porous cellulose acetate of tow to be low-density acetate tow and therefore a HAT.  In the alternative, LI discloses the use of low-density cellulose acetate tow (also known as HAT) as a filter material [0012].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the low-density cellulose acetate filter material of LI for that of POTTER.  It is typically prima facie obvious to substitute known equivalents intended for the same purpose.  In the instant case the material is used for a hollow filter.  The person of ordinary skill in the art would expected success as POTTER states the material is air emissive [0013] and air emissivity is a goal of the filter of POTTER [0088].
Claim 2,3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over POTTER, and if necessary, LI in view of US. 2011/0186063 FIEBELKORN, hereinafter FIEBELKORN.
	As for claims 2 and 12, POTTER discloses that the acetate tube is hollow.  POTTER does not disclose a variable diameter hollow core in a filter. FIEBELKORN discloses a variable dimeter inner hollow core [Figure 3, 0039]. At the time of the invention it would be obvious to substitute the variable inner core of FIEBELKORN for the inner core of POTTER. The person of ordinary skill in the art would be motivated to do so to increase filtration as the user increase draw [0042]
	 
Nota bene: The Examiner has made this rejection but recognizes that the inner core of
FIEBLEKORN only is hollow for part of the filter [0039]. The claim states that the diameter is
‘variable along the length of the filer’. The applicant should specify whether this is encompassed by FIEBLEKORN (2.e. part length hollow cores) or should be interpreted as variable along the whole length of the filer. 

	As for claims 3 and 13, at the time of the invention the person of ordinary skill in the art would look to optimize the length of the filter element through routine optimization. The length of the filter element is a result-effective variable as recognized by the person of ordinary skill in the art.
A longer filter will give more surface area for the vapor to interact with the chemical coatings. A higher length will increase filtration but also increase draw resistance (because the vapor has to pass through more filter length and therefore is subject to greater resistance). Therefore, by optimizing filter length the person of ordinary skill in the art can optimize the filtration, chemical change of the vapor and draw resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748